Title: To Benjamin Franklin from Benjamin Harrison, 27 July 1784
From: Harrison, Benjamin
To: Franklin, Benjamin



Sir,
Virginia Richmond July 27th 1784—

The Assembly of this State have voted a Statue of our late worthy Commander in Chief General Washington, and have directed one side of the Pedestal to be filled with an inscription, the other three with the Dress are left for the exercise of the genius of your humble Servant & his Council, who are all too little acquainted with a business that requires such a refinement of genius & Taste to venture any thing of their own to the Eyes of the critical world,—it was natural therefore for us to look round for the assistance of some of our friends, and we unanimously pitched on yourself and Mr. Jefferson as the most likely to come up to our wishes and the expectations of the Assembly. The friendship you have honored me with gave me the confidence to assure the Gentlemen that they might depend on your complying with the request, and I am sure you will not disappoint me. I have written fully to Mr. Jefferson on the Subject—have enclosed him a Copy of the resolution of Assembly, and

ordered Mr. Peale to send to his address a full length Picture of the General & have requested the favor of him to confer with you on the whole of this business.
I have had the pleasure of Several of your recommendations and have on every occasion paid that attention to them you had so good a right to expect. If in this or any other way I can be of use to you, you’l please to command me for be assured nothing will make me happier than to have it in my power to render you service.
I have the honor to be with the most perfect respect & Esteem Dear Sir Your most obedient & Most humble Servant

Benja Harrison

